IN THE
                         TENTH COURT OF APPEALS

                                No. 10-07-00400-CR

CURTIS WAYNE HAMILTON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 32094CR


                          MEMORANDUM OPINION


      Joel and Patty Chandler hired Roy Prather and Appellant Curtis Wayne

Hamilton to help them move from Greenville, Texas to Waxahachie, Texas. Prather and

Hamilton both testified that they had several conflicts throughout the day. Prather

testified that just after they arrived in Waxahachie, he got into the U-Haul truck to get

away from Hamilton when, through the open window of the truck, Hamilton hit him in

the throat with a metal pipe. Mrs. Chandler’s testimony supported this testimony.

Hamilton testified, however, that Prather came toward him with a pipe in his hand, so
he picked up something to defend himself with. He stated that he swung the pipe at

Prather, but he did not hit him.

        Hamilton testified on direct examination that while he and Mrs. Chandler were

in the car driving to Waxahachie, she asked him if he was going to fight, and he replied,

“I don’t fight.” He also testified, “I told Mr. Prather, I don’t like to fight because

fighting -- I belong to the brotherhood. I’m trying to -- I’m trying to -- I’m trying to save

Waxahachie. I’m trying to bring people closer.” Furthermore, when his counsel asked

him if, in his mind, he started the “shenanigans,” Hamilton replied, “No. I don’t like to

fight. I told you I don’t like to fight. I hate fighting because fighting gets you in trouble

and fighting gets you hurt.”

        The State asked the court outside the presence of the jury that it be allowed to

impeach Hamilton by questioning him about his prior convictions for assault and

resisting arrest in order to correct the false impression that he does not fight.

Hamilton’s counsel objected, but the trial court overruled the objections, and the State

questioned Hamilton accordingly.

        A jury found Hamilton guilty of aggravated assault and assessed a twenty-year

prison sentence. In his sole point on appeal, Hamilton contends that the trial court

erred in overruling his objection to the State’s introduction of evidence of his prior

convictions during the guilt/innocence phase of trial. We will affirm.

        We review the trial court’s decision to admit evidence under an abuse of

discretion standard. We will reverse the trial court’s decision only if it is outside the




Hamilton v. State                                                                      Page 2
zone of reasonable disagreement. Allen v. State, 108 S.W.3d 281, 284 (Tex. Crim. App.

2003).

         An accused who takes the stand may be impeached in the same manner as any

other witness. Hammett v. State, 713 S.W.2d 102, 105 (Tex. Crim. App. 1986). But as with

any other witness, an accused cannot be impeached by a prior offense that he has been

charged with unless the charges resulted in a final conviction for either a felony offense

or an offense involving moral turpitude, neither of which is too remote. Prescott v. State,

744 S.W.2d 128, 130 (Tex. Crim. App. 1988). However, an exception arises when a

defendant testifies and, during direct examination, leaves a false impression as to the

extent of his prior arrests, convictions, charges against him, or “trouble” with the police

generally. Id. at 131; Ochoa v. State, 481 S.W.2d 847, 850 (Tex. Crim. App. 1972). In such

a case, the defendant is deemed to have “opened the door” to an inquiry by the State as

to the validity of his testimony. Prescott, 744 S.W.2d at 131.

         Hamilton’s testimony that he did not fight, did not like to fight, and actually

worked to bring people closer together created a false impression that he is not

aggressive and that he is actually a peacekeeper in the community. Thus, Hamilton

opened the door to an inquiry by the State to correct the false impression. See Turner v.

State, 4 S.W.3d 74, 78-80 (Tex. App.—Waco 1999, no pet.) (holding State could impeach

defendant with subsequent, violent police confrontation when defendant testified six

times on direct examination that he was polite to police officer who arrested him).

Furthermore, in balancing the probative value of the evidence against its potential for

unfair prejudice, we conclude that the trial court did not abuse its discretion by

Hamilton v. State                                                                    Page 3
admitting evidence of Hamilton’s prior convictions for assault and resisting arrest. See

TEX. R. EVID. 403.   We overrule Hamilton’s sole point and affirm the trial court’s

judgment.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed August 26, 2009
Do not publish
[CR25]




Hamilton v. State                                                                 Page 4